Citation Nr: 1746642	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-29 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an initial compensable rating for a right lung disability, claimed as calcified granuloma right lower lung, to include all possible diagnoses.

Entitlement to an increased rating for left ear hearing loss.

Entitlement to service connection for a bilateral leg condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, wife


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967.

This appeal to the Board of Veterans' Appeals (Board) is from April 2013 and June 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a June 2017 videoconference hearing; and a transcript of this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In this decision, the Board is granting an initial compensable rating for a right lung disability.  The issues of an increased rating for left ear hearing loss and service connection for a bilateral leg condition are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The Veteran's right lung disability manifested by, at minimum, a forced vital capacity (FVC) of 56 percent of predicted rates.  38 C.F.R. § 4.96(d)(5).






CONCLUSION OF LAW

The criteria for an initial 60 percent rating for a right lung disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.96, 4.97, Diagnostic Codes 6825-6833 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's right lung disability is currently assigned a noncompensable rating under Diagnostic Code (DC) 6828, which specifically contemplates eosinophilic granuloma of lung.  Under DCs 6825 to 6833, a 60 percent rating is assigned for an FVC 50- to 64-percent of predicted.  A maximum 100 percent rating is assigned for FVC of less than 50-percent predicted.  38 C.F.R. § 4.97, DCs 6825 to 6833.

The Veteran suffered from a calcified granuloma in his right lung during service, and chest x-rays at a February 2013 VA examination showed bilateral pleural calcification.  Pulmonary function testing at March 2013 and September 2015 VA examinations showed FVC of 64 and 56 percent of predicted, respectively.  In addition, the Veteran reported easily becoming short of breath, tiring easily, and having difficulty with daily activities such as walking up stairs.  His wife testified that he would often cough until choking.

All of the impacts of the Veteran's right lung disability are contemplated by the rating criteria.  Based on the foregoing, the Board finds that an initial compensable rating of 60 percent is warranted for a right lung disability.


ORDER

A 60 percent initial rating for a right lung disability is granted, effective July 27, 2011.


REMAND

The Veteran maintains that his current bilateral leg condition is connected to swelling in his right lower leg during service.  He also testified that his hearing has deteriorated since his March 2013 VA examination.  

The Veteran's STRs show that in December 1965 the Veteran reported swelling in his right leg that caused scabs and numbness around his leg where his boot had rubbed.  Low quarters were ordered for a week.  In June 1966, the Veteran requested a "bench slip" for his boots due to "burning in the medeo post distal right leg."

The Veteran's private treatment records show that in 1994 the Veteran was involved in an industrial accident that resulted in a "ruptured disc."  He was diagnosed with diabetes in 1998.  An additional industrial accident while moving furniture in January 1998 was later diagnosed as low back pain with sciatica.  A Worker's Compensation Insurance examination in September 1998 noted that the Veteran continued to have occasional low back pain and constant right hip pain with radiation to the right ankle as a result of his January injury.  At an April 2005 appointment, the Veteran reported a long history of low back pain with radiation and numbness in the lower extremities due to an on-the-job injury lifting tables.  In December 2014, the Veteran reported left leg pain that began in November 2014. Sonograms and MRIs were negative.

An examination is needed to determine whether the Veteran's left ear hearing loss disability has increased. Additionally, there is no VA examination of the Veteran's bilateral leg condition of record.  A medical examination and opinion are needed to determine whether the Veteran's current bilateral leg condition is due to in-service swelling or his more recent industrial accidents.

On remand, private and VA treatments records not currently associated with the Veteran's file should also be obtained.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment he has received for his bilateral leg condition and hearing loss since July 2016, and make arrangements to obtain all records not already associated with the claims file.

2.  After receipt of records, schedule the Veteran for an appropriate examination of his bilateral leg condition and hearing loss.

Following a review of the claims file and any clinical examination results, the VA examiner should diagnose any bilateral leg conditions suffered by the Veteran.  For each disability diagnosed, the examiner should offer an opinion on whether it is as likely as not (50 percent or greater probability) that such disability is related to service.  The examiner is asked to review the evidence and history regarding the Veteran's chronic lower back pain and lower extremity radiculopathy and make the determination in light of the following:

The Veteran affirmatively denied any problems with his lower extremities on his separation examination.

Post-service treatment records show that the Veteran has reported multiple instances of back injury with related radiation of pain to the lower extremities.  The below should be reviewed:

a.  The Veteran's treatment records note an industrial injury with a "ruptured disc" in 1994.

b.  In February 1998, the Veteran was diagnosed with low back pain and sciatica secondary to an on-the-job injury in January 1998.

c.  In September 1998, the Veteran was diagnosed with a chronic lumbar musculoligamentous injury with a possible radicular component that was an exacerbation of his prior January 1998 back injury.

d.  The Veteran was diagnosed with diabetes in 1998.

e.  In April 2005, a long-standing history of chronic axial low back pain with radiation into the Veteran's lower extremities which was greater on the right than left was noted in the Veteran's private treatment records.  An on-the-job injury while lifting tables was noted as the cause of the pain.

Although STRs do not specifically address a bilateral radicular pain, the VA examiner is asked to evaluate what portion, if any, of the Veteran's current bilateral leg condition can be attributed to the swelling documented in service or any other incident of service. 

Further, the examiner is asked to opine whether the Veteran's sciatica is proximately due to or aggravated by the Veteran's back injuries or his diabetes.

All opinions are to be accompanied by a rationale consistent with the evidence of record, and a discussion of the positive nexus opinions.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


